Motion granted insofar as to dispense with the printing of the records on appeal and to permit the appeals to be heard upon the original records, without printing the same; the respective parties are permitted to file one printed brief covering both appeals and said appeals are to be argued or submitted together; the appeals are set down for argument for April 10, 1959. The original records on appeal and the printed appellants’ points are to be served and filed on or before April 6, 1959, with notice of argument for the April 1959 Term of this court; respondents’ points are to be served and filed on or before April 9, 1959. Reply points, if any, may be typewritten and shall be served and filed within two days after the argument of said appeal. Concur- — ■ Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ.